DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DaCosta (US 2008/0134256 A1) (of record) in view of Davis et al. (Davis) (US 2010/0119208 A1).
As to claim 1, DaCosta discloses a set-top box (Fig. 1, 20), comprising:
a network communication interface (Fig. 1, 34, 36; paragraph 35);
a memory configured to store instructions (Fig. 1, 32; paragraph 29); and
a processor, coupled to the memory and network communication interface, the processor being configured to execute the instructions to cause the processor to perform functions (Fig. 1, 30; paragraph 29), including functions to:
receive media information associated with multimedia content from a mobile application of a portable handheld device (portable device sending media data to TV/STB; Fig. 3, steps 154; paragraph 42-43) having the media information obtained from a mobile entertainment system (wherein the portable device received the media data from a different mobile device or television system and was playing it at the mobile 
parse the media information using at least one of a local or an internet based search via at least one of a wireless communication network or a headend of an IP, cable or satellite network to locate the multimedia content (searching EPG data to locate the matching program; paragraph 32-35, 38, 42-44); 
upon locating the multimedia content that matches the media identification, playing the multimedia content from the interruption point indicated in the position information on at least one of a display device or an audio receiver accessible to the processor and the headend of the IP, cable or satellite network (Fig. 3, 188; the identified program is played at the identified playback position; paragraph 38, 39, 44).
While DaCosta disclose resuming playback of VOD content at the STB from the interruption point (paragraph 38, 39, 44), receiving media information associated with multimedia content including live broadcast multimedia content (paragraph 21, 38), and storing multimedia content in memory for playback at a later time (paragraph 58), they fail to specifically disclose position information identifying an interruption point in live broadcast multimedia content, storing the live broadcast multimedia content in memory 
In an analogous art, Davis discloses a multimedia distribution system wherein a mobile device will track and transmit media information associated with live broadcast multimedia content (user watching a live television video broadcast; see abstract, paragraph 25, 31, 41, 47-48, 150) including an interruption point (Fig. 3, paragraph 39-41 47-57) to a DVR (DVR at the user’s home; 103, Fig. 1-1A, paragraph 39-41), wherein the DVR will use the media information to store the live broadcast multimedia content in memory for playback at a later time (paragraph 41, 66-70) and upon receiving a resume playback operation, play the live broadcast multimedia content from the interruption point (see abstract, paragraph 41, 66-70) so as to enable the viewer to record a live television broadcast at their home DVR when they are unable to finish viewing a program of interest in their current location, such as  a traveler in an airport (paragraph 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify DaCosta’s system to include position information identifying an interruption point in live broadcast multimedia content, storing the live broadcast multimedia content in memory for playback at a later time and upon receiving a resume playback operation, playing the live broadcast multimedia content from the interruption point, as taught in combination with Davis, for the typical benefit of enabling the viewer to record a live television broadcast at their home DVR when they are unable to finish viewing a program of interest in their current location, such as  a traveler in an airport.

As to claim 2, DaCosta and Davis disclose wherein the processor parses the media information by:
searching at least one of a local network based or internet based programming information to locate data provided in the media information (see DaCosta at paragraph 32-35, 38, 43-44); and
downloading the matching multimedia content to at least one of the memory or the headend of the IP, cable or satellite network (see DaCosta at paragraph 20, 22, 35, 44, 47, 56, 58 and Davis at paragraph 41, 66-70).

As to claim 3, DaCosta and Davis disclose wherein the downloaded matching multimedia content is stored in the memory (wherein the stb includes a PVR recording programs; see DaCosta at paragraph 20, 22, 47, 56, 58 and Davis at paragraph 41, 66-70).

As to claim 4, DaCosta and Davis disclose wherein the downloaded matching multimedia content is received in the memory or sent to the headend of the IP, cable or satellite network in accordance with at least one of the data over cable service interface specification (DOCSIS) or internet protocol (IP) (see DaCosta at paragraph 35 and Davis at paragraph 41, 66-70).



As to claim 6, DaCosta and Davis disclose wherein the wireless communication network is a network operating according to Bluetooth, ZigBee, or WiFi protocol (see DaCosta at paragraph 77).

As to claim 7, DaCosta discloses a method, comprising:
until the multimedia content is interrupted, tracking and recording, from a network accessible to the mobile entertainment system, media information associated with multimedia content from a mobile application of a mobile entertainment system (portable device sending media data to TV/STB; Fig. 3, steps 154; paragraph 42-43), the media information including media identification of the multimedia content and position information identifying an interruption point in the multimedia content where the 
establish a first wireless communication network link (paragraph 64-72, 77) between the mobile entertainment system and a portable device (wherein the portable device received the media data from a different mobile device or television system; Fig. 2, 9, paragraph 26, 36-38, 60),
sending the recorded media information including the media identification and position information from the mobile entertainment system to the portable device (wherein the portable device received the media data from a different mobile device or television system; Fig. 2, 9, paragraph 26, 36-38, 60), wherein the sent recorded media information is stored in a memory of the portable device using the mobile application (Fig. 1, paragraph 29-30);
establish a second wireless communication network link between the portable device and a set-top box accessible to a headend of an IP, cable or satellite network (portable device sending media data to TV/STB; Fig. 3, steps 154; paragraph 42-43); 
sending the stored media information including the media identification and position information (identifying the program and current play position; Fig. 3, steps 154; paragraph 41-44) from the portable device to the set-top box (portable device sending media data to TV/STB; Fig. 3, steps 154; paragraph 42-43);
parsing the received media identification to locate the multimedia content matching the media information using at least one of a local or an internet based search via the set-top box connected to at least one of a wireless communication network or 
upon locating the multimedia content that matches the media identification, playing the multimedia content from the interruption point indicated in the position information on at least one of a display device or an audio receiver accessible to the set top box or the headend of the IP, cable or satellite network (Fig. 3, 188; the identified program is played at the identified playback position; paragraph 38, 39, 44).
While DaCosta disclose resuming playback of VOD content at the STB from the interruption point (paragraph 38, 39, 44), receiving media information associated with multimedia content including live broadcast multimedia content (paragraph 21, 38), and storing multimedia content in memory for playback at a later time (paragraph 58), they fail to specifically disclose position information identifying an interruption point in live broadcast multimedia content, storing the live broadcast multimedia content in memory for playback at a later time and upon receiving a resume playback operation, playing the live broadcast multimedia content from the interruption point.
In an analogous art, Davis discloses a multimedia distribution system wherein a mobile device will track and transmit media information associated with live broadcast multimedia content (user watching a live television video broadcast; see abstract, paragraph 25, 31, 41, 47-48, 150) including an interruption point (Fig. 3, paragraph 39-41 47-57) to a DVR (DVR at the user’s home; 103, Fig. 1-1A, paragraph 39-41), wherein the DVR will use the media information to store the live broadcast multimedia content in memory for playback at a later time (paragraph 41, 66-70) and upon receiving a resume playback operation, play the live broadcast multimedia content from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify DaCosta’s system to include position information identifying an interruption point in live broadcast multimedia content, storing the live broadcast multimedia content in memory for playback at a later time and upon receiving a resume playback operation, playing the live broadcast multimedia content from the interruption point, as taught in combination with Davis, for the typical benefit of enabling the viewer to record a live television broadcast at their home DVR when they are unable to finish viewing a program of interest in their current location, such as  a traveler in an airport.

As to claim 8, DaCosta and Davis disclose wherein the first wireless communication network link of the mobile entertainment system with the portable device and the second wireless communication network link of the portable device with the set-top box are completed through at least one of Bluetooth, NFC, WiFi, peer-to-peer, or ZigBee communication protocol (paragraph 77).

As to claim 9, DaCosta and Davis disclose wherein parsing the received media identification includes:

downloading the matching multimedia content to at least one of the set-top box or the headend of the IP, cable or satellite network (see DaCosta at paragraph 35, 44).

As to claim 10, DaCosta and Davis disclose wherein the downloaded multimedia content is stored in a memory of the set-top box (wherein the stb includes a PVR recording programs; see DaCosta at paragraph 20, 22, 47, 56, 58 and Davis at paragraph 41, 66-70).

As to claim 11, DaCosta and Davis disclose wherein the downloaded multimedia content is sent to the set-top box or the headend of the IP, cable or satellite network in accordance with at least one of the data over cable service interface specification or internet protocol (see DaCosta at paragraph 35 and Davis at paragraph 41, 66-70).

As to claim 12, DaCosta and Davis disclose wherein the wireless communication network is a local area network (LAN) and the parsed media identification is sent to the IP, cable or satellite network over the LAN (see DaCosta at paragraph 64-72, 77).

As to claim 13, DaCosta and Davis disclose wherein the wireless communication network is a network operating according to Bluetooth, ZigBee, or WiFi protocol (see DaCosta at paragraph 77).

As to claim 14, DaCosta discloses a non-transitory machine-readable medium containing machine-readable programming instructions (Fig. 1, 32; paragraph 29), the instructions causing a processor of a set-top box to:
receive media information associated with the multimedia content from a mobile application of a portable handheld device (portable device sending media data to TV/STB; Fig. 3, steps 154; paragraph 42-43) having the media information obtained from a mobile entertainment system (wherein the portable device received the media data from a different mobile device or television system; Fig. 2, 9, paragraph 26, 36-38, 60), the mobile application tracking and recording, from a network accessible to the mobile entertainment system, the media information until the multimedia content is interrupted, wherein the media information includes media identification of the multimedia content and position information identifying an interruption point in the multimedia content from a network accessible to the mobile entertainment system where the multimedia content was interrupted (identifying the program and current play position; Fig. 3, steps 154; paragraph 41-44);
parse the media information using at least one of a local or an internet based search via at least one of a wireless communication network or a headend of an IP, cable or satellite network to locate a multimedia content matching the media identification of the multimedia content (searching EPG data to locate the matching program; paragraph 32-35, 38, 43-44); and
upon locating the multimedia content that matches the media identification, playing the multimedia content from the interruption point indicated in the position 
While DaCosta disclose resuming playback of VOD content at the STB from the interruption point (paragraph 38, 39, 44), receiving media information associated with multimedia content including live broadcast multimedia content (paragraph 21, 38), and storing multimedia content in memory for playback at a later time (paragraph 58), they fail to specifically disclose position information identifying an interruption point in live broadcast multimedia content, storing the live broadcast multimedia content in memory for playback at a later time and upon receiving a resume playback operation, playing the live broadcast multimedia content from the interruption point.
In an analogous art, Davis discloses a multimedia distribution system wherein a mobile device will track and transmit media information associated with live broadcast multimedia content (user watching a live television video broadcast; see abstract, paragraph 25, 31, 41, 47-48, 150) including an interruption point (Fig. 3, paragraph 39-41 47-57) to a DVR (DVR at the user’s home; 103, Fig. 1-1A, paragraph 39-41), wherein the DVR will use the media information to store the live broadcast multimedia content in memory for playback at a later time (paragraph 41, 66-70) and upon receiving a resume playback operation, play the live broadcast multimedia content from the interruption point (see abstract, paragraph 41, 66-70) so as to enable the viewer to record a live television broadcast at their home DVR when they are unable to finish viewing a program of interest in their current location, such as  a traveler in an airport (paragraph 25-26).


As to claim 15, DaCosta and Davis disclose wherein the instructions cause the processor of the set-top box to further parse the media information to:
search at least one of a local network based or internet based programming information to locate data provided in the media information (see Dacosta at paragraph 32-35, 38, 43-44); and
download the matching broadcast program or recorded media content to at least one of the set-top box or the headend of the IP, cable or satellite network (see Dacosta at paragraph 35, 44 and Davis at paragraph 41, 66-70).

As to claim 16, DaCosta and Davis disclose wherein the instructions cause the processor to store the matching broadcast program or recorded media content in a memory of the set-top box (wherein the stb includes a PVR recording programs; see Dacosta at paragraph 20, 22, 47, 56, 58 and Davis at paragraph 41, 66-70).

As to claim 17, DaCosta and Davis disclose wherein the instructions cause the downloaded matching broadcast program or recorded media content to be sent to the headend of the cable or satellite network in accordance with at least one of the data over cable service interface specification (DOCSIS) or internet protocol (see DaCosta at paragraph 35).

As to claim 18, DaCosta and Davis disclose wherein the wireless communication network is a local area network (LAN) (see Dacosta at paragraph 64-72, 77).

As to claim 19, DaCosta and Davis disclose wherein the wireless communication network is a network operating according to Bluetooth, ZigBee, or WiFi protocol (see Dacosta at paragraph 77).

As to claim 20, DaCosta and Davis disclose wherein the instructions cause the set-top box to wirelessly communicate with the portable device through at least one of Bluetooth, NFC, WiFi, peer-to-peer, or ZigBee communication protocol (see Dacosta at paragraph 77).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/           Primary Examiner, Art Unit 2424